 

Exhibit 10.6

 

Execution Version



 



 

 

SECURITY AGREEMENT

 

dated as of March 19, 2020

 

by

 

by and among

 

FACEBANK GROUp, INC;
FUBOTV ACQUISITION CORP.;
EVOLUTION AI CORPORATION; and
PULSE EVOLUTION CORPORATION
as Grantors and the Borrower,

 

in favor of

 

FB LOAN SERIES I, LLC,

as the Purchaser

 



 

 

   

 

 

Table of Contents           Page       Article 1 DEFINED TERMS 1 SECTION 1.1.
Terms Defined in the Uniform Commercial Code. 1 SECTION 1.2. Definitions. 1
SECTION 1.3. Other Definitional Provisions 5       Article 2 SECURITY INTEREST 5
SECTION 2.1. Grant of Security Interest 5 SECTION 2.2. Partnership/LLC
Interests. 7 SECTION 2.3. Grantor Remains Liable. 7       Article 3
REPRESENTATIONS AND WARRANTIES 8 SECTION 3.1. Existence. 8 SECTION 3.2.
Authorization of Agreement; No Conflict. 8 SECTION 3.3. Consents. 8 SECTION 3.4.
Perfected Liens. 9 SECTION 3.5. Title, No Other Liens. 9 SECTION 3.6. State of
Organization; Location of Inventory, Equipment and Fixtures; Other Information.
9 SECTION 3.7. Accounts. 10 SECTION 3.8. Other Collateral. 10 SECTION 3.9.
Deposit Accounts. 10 SECTION 3.10. Intellectual Property. 10 SECTION 3.11.
Inventory. 10 SECTION 3.12. Investment Property; Partnership/LLC Interests;
Capital Stock. 11 SECTION 3.13. Government Contracts. 11 SECTION 3.14. Vehicles.
11 SECTION 3.15. Real Property. 11       Article 4 COVENANTS 12 SECTION 4.1.
Maintenance of Perfected Security Interest; Further Information. 12 SECTION 4.2.
Maintenance of Insurance. 12 SECTION 4.3. Changes in Locations; Changes in Name
or Structure. 12 SECTION 4.4. Required Notifications. 13 SECTION 4.5. Delivery
Covenants. 13 SECTION 4.6. Control Covenants. 13 SECTION 4.7. Filing Covenants.
14 SECTION 4.8. Accounts. 14 SECTION 4.9. Intellectual Property. 15 SECTION
4.10. Investment Property; Partnership/LLC Interests. 17 SECTION 4.11.
Equipment. 17 SECTION 4.13. Vehicles. 17 SECTION 4.14. Further Assurances. 18
SECTION 4.15. Commercial Tort Claims. 18 SECTION 4.16. Pledged Real Property. 18
      Article 5 REMEDIAL PROVISIONS 18 SECTION 5.1. General Remedies. 18 SECTION
5.2. Voting Rights. 19 SECTION 5.3. Specific Remedies. 19

 

i

 

 

SECTION 5.4. Application of Proceeds. 21 SECTION 5.5. Waiver, Deficiency. 21    
  Article 6 THE PURCHASER 22 SECTION 6.1. Purchaser’s Appointment as
Attorney-In-Fact. 22 SECTION 6.2. Duty of Purchaser With Respect to the
Collateral. 23 SECTION 6.3. Authority of Purchaser. 23       Article 7
MISCELLANEOUS 24 SECTION 7.1. Amendments in Writing. 24 SECTION 7.2. Notices. 24
SECTION 7.3. No Waiver by Course of Conduct, Cumulative Remedies. 24 SECTION
7.4. Enforcement Expenses, Indemnification. 24 SECTION 7.5. Set-Off. 25 SECTION
7.6. Successors and Assigns. 25 SECTION 7.7. Signatures; Counterparts. 25
SECTION 7.8. Severability. 25 SECTION 7.9. Heading. 26 SECTION 7.10. Entire
Agreement. 26 SECTION 7.11. Governing Law. 26 SECTION 7.12. JURISDICTION, JURY
TRIAL WAIVER, ETC. 26 SECTION 7.13. Acknowledgements. 27 SECTION 7.14.
Additional Grantors. 27 SECTION 7.15. Releases. 27 SECTION 7.16. All Powers
Coupled With Interest. 27

 



ii

 

 

EXHIBITS       Exhibit A Financing Statements     SCHEDULES       Schedule 1.1
Excluded Deposit Account Schedule 3.6 Exact Legal Name; Jurisdiction of
Organization; Taxpayer Identification Number; Organization Number; Mailing
Address; Chief Executive Office and other Locations Schedule 3.8 Other
Collateral Schedule 3.9 Deposit Accounts and Securities Accounts Schedule 3.10
Intellectual Property Schedule 3.12 Investment Property and Partnership/LLC
Interests Schedule 3.13 Government Contracts Schedule 3.14 Vehicles Schedule
3.15 Real Property

 

iii

 

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of March 19, 2020, by
and among FACEBANK GROUP, INC., a Florida corporation (the “FaceBank”), FuboTV
Acquisition Corp., a Delaware corporation (“Merger Sub”), EVOLUTION AI
CORPORATION, a Florida corporation (“Evolution AI”), PULSE EVOLUTION
CORPORATION, a Nevada corporation (“Pulse” and together with FaceBank, Merger
Sub and Evolution AI, collectively, the “Borrower”) and any Additional Grantor
(as defined below) who may become party to this Agreement (such Additional
Grantors, together with the Borrower, each a “Grantor” and collectively, the
“Grantors”), in favor of FB LOAN SERIES I, LLC, a Delaware limited liability
company, as purchaser (the “Purchaser”) pursuant to that certain Note Purchase
Agreement dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Purchase Agreement”) by and among the
Borrower and the Purchaser.

 

STATEMENT OF PURPOSE

 

WHEREAS, pursuant to the terms of the Purchase Agreement, the Purchaser has
agreed to purchase the Notes from the Borrower upon the terms and subject to the
conditions set forth therein.

 

WHEREAS, it is a condition precedent to the obligation of the Purchaser to
purchase the Notes from the Borrower under the Purchase Agreement that the
Grantors shall have executed and delivered this Agreement to the Purchaser.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Purchaser to enter into the Purchase Agreement, each Grantor hereby agrees with
the Purchaser, as follows:

 

Article 1
DEFINED TERMS

 

SECTION 1.1. Terms Defined in the Uniform Commercial Code.

 

(a) The following terms when used in this Agreement shall have the meanings
assigned to them in the UCC (as defined below) as in effect from time to time:
“Accession”, “Account”, “Account Debtor”, “Authenticate”, “Certificated
Security”, “Chattel Paper”; “Commercial Tort Claim”, “Deposit Account”,
“Documents”, “Electronic Chattel Paper”, “Equipment”, “Fixture”, “General
Intangible”, “Goods”, “Instrument”, “Inventory”, “Investment Company Security”,
“Investment Property”, “Letter of Credit Rights”, “Proceeds”, “Record”,
“Registered Organization”, “Security”, “Securities Account”, “Securities
Entitlement”, “Securities Intermediary”, “Supporting Obligation”, “Tangible
Chattel Paper”, and “Uncertificated Security”.

 

(b) Terms defined in the UCC and not otherwise defined herein or in the Purchase
Agreement shall have the meaning assigned in the UCC as in effect from time to
time.

 

SECTION 1.2. Definitions.

 

The following terms when used in this Agreement shall have the meanings assigned
to them below:

 

“Additional Grantor” means each Subsidiary of any Loan Party which hereafter
becomes a Grantor pursuant to Section 7.14.

 

1

 

 

“Agreement” has the meaning set forth in the Preamble of this Agreement.

 

“Assignment of Claims Act” means, collectively, the Assignment of Claims Act of
1940, as amended, any applicable rules, regulations and interpretations issued
pursuant thereto and any amendments to any of the foregoing.

 

“Borrower” has the meaning set forth in the Preamble of this Agreement.

 

“Claims Assignment” means an assignment in a form approved by the Purchaser,
properly completed and signed by an officer of the Borrower.

 

“Collateral” has the meaning assigned thereto in Section 2.1.

 

“Collateral Account” means any collateral account established by the Purchaser
as provided in Section 5.3(b)(iii).

 

“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.

 

“Controlled Depository” has the meaning assigned thereto in Section 4.6.

 

“Controlled Intermediary” has the meaning assigned thereto in Section 4.6.

 

“Copyright Licenses” means any agreement now or hereafter in existence naming
any Grantor as licensor or licensee, including, without limitation, those listed
in Schedule 3.10, granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.

 

“Copyrights” means, collectively, all of the following: (a) all copyrights,
rights and interests in copyrights, works protectable by copyright, copyright
registrations and copyright applications anywhere in the world, including,
without limitation, those listed on Schedule 3.10 hereto, (b) all reissues,
extensions, continuations (in whole or in part) and renewals of any of the
foregoing, (c) all income, royalties, damages and payments now or hereafter due
and/or payable under any of the foregoing or with respect to any of the
foregoing, including, without limitation, damages or payments for past, present
or future infringements of any of the foregoing, (d) the right to sue for past,
present and future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing throughout the world.

 

“Effective Endorsement and Assignment” means, with respect to any specific type
of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Purchaser with respect to the Security
Interests granted in such Collateral, and in each case, in form and substance
satisfactory to the Purchaser.

 

“Excluded Deposit Account” means, collectively, Deposit Accounts established
solely for the purpose of funding payroll and other compensation and benefits to
employees or to maintain withheld income taxes and federal, state or local
employment taxes required to be paid to the Internal Revenue Service or state or
local government agencies with respect to employees and those certain Deposit
Accounts set forth on Schedule 1.1 hereto.

 

“Federal Registration Collateral” means Collateral with respect to which Liens
may be registered, recorded or filed under, or notice thereof given under, any
federal statute or regulation.

 

2

 

 

“Government” means the United States government or any agency, department or
instrumentality thereof.

 

“Government Contract” means a Government Prime Contract or a Government
Subcontract.

 

“Government Prime Contract” means any written agreement, commitment, contract or
instrument or other binding arrangement between a Grantor and the Government
where the Grantor is the prime contractor.

 

“Government Subcontract” means any written agreement, commitment, contract or
instrument or other binding arrangement between a Grantor and any Person that is
the prime contractor under a related contract with the Government where a
Grantor is a subcontractor of such prime contractor.

 

“Grantor(s)” has the meaning set forth in the Preamble of this Agreement.

 

“Intellectual Property” means, collectively, all of the following: (a) all
systems software, applications software and internet rights, including, without
limitation, screen displays and formats, internet domain names, web sites
(including web links), program structures, sequence and organization, all
documentation for such software, including, without limitation, user manuals,
flowcharts, programmer’s notes, functional specifications, and operations
manuals, all formulas, processes, ideas and know-how embodied in any of the
foregoing, and all program materials, flowcharts, notes and outlines created in
connection with any of the foregoing, whether or not patentable or
copyrightable, (b) concepts, discoveries, improvements and ideas, (c) any useful
information relating to the items described in clause (a) or (b), including
know-how, technology, engineering drawings, reports, design information, trade
secrets, practices, laboratory notebooks, specifications, test procedures,
maintenance manuals, research, development, manufacturing, marketing,
merchandising, selling, purchasing and accounting, (d) Patents and Patent
Licenses, Copyrights and Copyright Licenses, Trademarks and Trademark Licenses,
and (e) other licenses to use any of the items described in the foregoing
clauses (a), (b), (c) and (d) or any other similar items of such Grantor
necessary for the conduct of its business.

 

“Issuer” means any issuer of any Investment Property or Partnership/LLC
Interests (including, without limitation, any Issuer as defined in the UCC).

 

“Obligations” has the meaning assigned thereto in the Purchase Agreement.

 

“Partnership/LLC Agreement” has the meaning set forth in Section 2.2(a).

 

“Partnership/LLC Interests” means, with respect to any Grantor, the entire
partnership interest, membership interest or limited liability company interest,
as applicable, of such Grantor in each partnership, limited partnership or
limited liability company owned thereby and all rights, powers and benefits as a
partner or member thereof, whether under any limited liability company
agreement, operating agreement, membership agreement, partnership agreement or
similar agreement relating to any Partnership/LLC Interests or under any
Requirements of Law, including, without limitation, such Grantor’s capital
account, its interest as a partner or member, as applicable, in the net cash
flow, net profit and net loss, and items of income, gain, loss, deduction and
credit of any such partnership, limited partnership or limited liability
company, as applicable, such Grantor’s interest in all distributions made or to
be made by any such partnership, limited partnership or limited liability
company, as applicable, to such Grantor and all of the other economic rights,
titles and interests of such Grantor as a partner or member, as applicable, of
any such partnership, limited partnership or limited liability company, as
applicable, whether set forth in the partnership agreement or membership
agreement, as applicable, of such partnership, limited partnership or limited
liability company, as applicable, by separate agreement or otherwise.

 

3

 

 

“Patent License” means all agreements now or hereafter in existence, whether
written, implied or oral, providing for the grant by or to any Grantor of any
right to manufacture, use or sell any invention covered in whole or in part by a
Patent, including, without limitation, any of the foregoing referred to in
Schedule 3.10.

 

“Patents” means collectively, all of the following: (a) all patents, rights and
interests in patents, all inventions and patent applications anywhere in the
world, including, without limitation, those listed on Schedule 3.10 hereto, (b)
all reissues, extensions, continuations (in whole or in part) and renewals of
any of the foregoing, (c) all income, royalties, damages or payments now or
hereafter due and/or payable under any of the foregoing or with respect to any
of the foregoing, including, without limitation, damages or payments for past,
present or future infringements of any of the foregoing, (d) the right to sue
for past, present and future infringements of any of the foregoing and (e) all
rights corresponding to any of the foregoing throughout the world.

 

“Pledged Real Property” means the real property owned by any Grantor at the
addresses listed on Schedule 3.15 hereto.

 

“Purchase Agreement” has the meaning set forth in the Preamble of this
Agreement.

 

“Purchaser” has the meaning set forth in the Preamble of this Agreement.

 

“Security Interests” means the security interests granted pursuant to Article 2,
as well as all other security interests now or hereafter created or assigned as
additional security for the Obligations pursuant to the provisions of the
Purchase Agreement or any other Note Document.

 

“Trademarks” means, collectively, all of the following: (a) all trademarks,
rights and interests in trademarks, trade names, corporate names, company names,
business names, internet domain names, fictitious business names, trade styles,
service marks, logos, other business identifiers, prints and labels on which any
of the foregoing have appeared or appear, whether registered or unregistered,
all registrations and recordings thereof, and all applications in connection
therewith (other than each application to register any trademark or service mark
prior to the filing under any Requirements of Law of a verified statement of use
for such trademark or service mark) anywhere in the world, including, without
limitation, those listed on Schedule 3.10 hereto, (b) all reissues, extensions,
continuations (in whole or in part) and renewals of any of the foregoing, (c)
all income, royalties, damages and payments now or hereafter due and/or payable
under any of the foregoing or with respect to any of the foregoing, including,
without limitation, damages or payments for past, present or future
infringements of any of the foregoing, (d) the right to sue for past, present
and future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing (including the goodwill) throughout the
world.

 

“Trademark License” means any agreement now or hereafter in existence, whether
written or oral, providing for the grant by or to any Grantor of any right to
use any Trademark, including, without limitation, any of the foregoing referred
to in Schedule 3.10.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

 

4

 

 

“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title under the laws of
any state, all tires and all other appurtenances to any of the foregoing.

 

SECTION 1.3. Other Definitional Provisions

 

Capitalized terms defined in the Purchase Agreement and not otherwise defined
herein shall have the meaning assigned thereto in the Purchase Agreement. With
reference to this Agreement and each other Note Document, unless otherwise
specified herein or in such other Note Document: (a) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (c) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”, (e) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document, as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (f) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns, (g) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (h) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (i) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (j) the
term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (k) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” and the words “to” and “until” each mean “to but
excluding;”(l) Section headings herein and in the other Note Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Note Document and (m) where the
context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Grantor, shall refer to such Grantor’s Collateral or the
relevant part thereof.

 

Article 2
SECURITY INTEREST

 

SECTION 2.1. Grant of Security Interest

 

Each Grantor hereby grants, pledges and collaterally assigns to the Purchaser a
security interest in all of such Grantor’s right, title and interest in all
property or interests in property of such Grantor, including the following
property, now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest, and wherever located or deemed located (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations:

 

(a) all Accounts;

 

(b) all cash and currency;

 

(c) all Chattel Paper;

 

5

 

 

(d) all Commercial Tort Claims identified on Schedule 3.8;

 

(e) all Deposit Accounts;

 

(f) all Documents;

 

(g) all Equipment;

 

(h) all Fixtures;

 

(i) all General Intangibles;

 

(j) all Instruments;

 

(k) all Intellectual Property, including Grantor’s rights under any Patent
Licenses, Trademark Licenses, and Copyright Licenses, subject to the terms of
such Licenses;

 

(l) all Inventory;

 

(m) all Investment Property;

 

(n) all Letter of Credit Rights;

 

(o) Partnership/LLC Interests;

 

(p) all Vehicles;

 

(q) all other Goods not otherwise described above;

 

(r) all books and records pertaining to the Collateral; and

 

(s) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing, all Accessions to any and all of the foregoing and all
collateral security and Supporting Obligations (as now or hereafter defined in
the UCC) given by any Person with respect to any of the foregoing;

 

provided, that the Security Interests granted herein shall not extend to, and
the term “Collateral” shall not include (i) any obligation or property of any
kind due from, owed by or belonging to any Sanctioned Person, (ii) any property
to the extent the grant of a security interest in such property is prohibited by
applicable law, (iii) any “intent to use” trademark applications for which a
statement of use has not been filed and accepted with the U.S. Patent and
Trademark Office or (iv) any rights under any lease, instrument, contract or
agreement of any Grantor (including any Patent Licenses, Trademark Licenses and
Copyright Licenses) to the extent that the granting of a security interest
therein would, under the express terms of such lease, instrument, contract,
license or agreement (A) be prohibited or restricted or (B) constitute a default
under or result in a termination of any such lease, instrument, contract or
agreement governing such right, unless (I) such prohibition or restriction is
not enforceable or is otherwise ineffective under any Requirements of Law or
(II) consent to such security interest has been obtained from any applicable
third party. Notwithstanding any of the foregoing, such proviso shall not
affect, limit, restrict or impair the grant by any Grantor of a Security
Interest in any Account or any money or other amounts due and payable to such
Grantor or to become due and payable to such Grantor under, or Proceeds of, such
lease, instrument, contract or agreement unless such security interest in such
Account, money or other amount due and payable, or Proceeds thereof, is also
specifically prohibited or restricted by the terms of such lease, instrument,
contract or other agreement or such security interest in such Account, money or
other amount due and payable or Proceeds thereof would expressly constitute a
default under or would expressly grant a party a termination right under any
such lease, instrument, contract or agreement governing such right unless, in
each case, (I) such prohibition is not enforceable or is otherwise ineffective
under any Requirements of Law or (II) consent to such security interest has been
obtained from any applicable third party; provided further, that notwithstanding
anything to the contrary contained in the foregoing proviso, the Security
Interests granted herein shall immediately and automatically attach to and the
term “Collateral” shall immediately and automatically include the rights under
any such lease, instrument, contract or agreement and in such Account, money, or
other amounts due and payable to any Grantor at such time as such prohibition,
restriction, event of default or termination right terminates or is waived or
consented to by such applicable third party or is no longer enforceable or
effective under applicable Requirements of Law.

 

6

 

 

SECTION 2.2. Partnership/LLC Interests.

 

(a) Each limited liability agreement, operating agreement, membership agreement,
partnership agreement or similar agreement relating to any Partnership/LLC
Interests (as amended, restated, supplemented or otherwise modified from time to
time, a “Partnership/LLC Agreement”) shall permit each member, manager and
partner that is a Grantor to pledge all of the Partnership/LLC Interests in
which such Grantor has rights to and grant and collaterally assign to the
Purchaser a lien and security interest in all of the Partnership/LLC Interests
in which such Grantor has rights without any further consent, approval or action
by any other party, including, without limitation, any other party to any
Partnership/LLC Agreement or otherwise, except for those consents that have been
(or will be) obtained.

 

(b) Upon the occurrence and during the continuance of an Event of Default, (i)
the Purchaser or its respective designees shall have the right (but not the
obligation) to be substituted for the applicable Grantor as a member, manager or
partner under the applicable Partnership/LLC Agreement and (ii) the Purchaser
shall have all rights, powers and benefits of such Grantor as a member, manager
or partner, as applicable, under such Partnership/LLC Agreement. For the
avoidance of doubt, such rights, powers and benefits of a substituted member
shall include all voting and other rights and not merely the rights of an
economic interest holder. So long as this Agreement remains in effect, no
further consent, approval or action by any other party including, without
limitation, any other party to the Partnership/LLC Agreement or otherwise shall
be necessary to permit the Purchaser to be substituted as a member, manager or
partner pursuant to this paragraph, except for those consents that have been (or
will be) obtained. The rights, powers and benefits granted pursuant to this
paragraph shall inure to the benefit of the Purchaser and its respective
successors, assigns and designated agents, as intended third party
beneficiaries.

 

SECTION 2.3. Grantor Remains Liable.

 

Anything herein to the contrary notwithstanding: (a) each Grantor shall remain
liable to perform all of its duties and obligations under the contracts and
agreements included in the Collateral to the same extent as if this Agreement
had not been executed, (b) the exercise by the Purchaser of any of the rights
hereunder shall not release any Grantor from any of its duties or obligations
under the contracts and agreements included in the Collateral, (c) neither the
Purchaser nor any other Holder shall have any obligation or liability under the
contracts and agreements included in the Collateral by reason of this Agreement,
nor shall the Purchaser or any other Holder be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder, and (d) neither the
Purchaser nor any other Holder shall have any liability in contract or tort for
any Grantor’s acts or omissions.

 

7

 

 

Article 3
REPRESENTATIONS AND WARRANTIES

 

To induce the Purchaser to enter into the Purchase Agreement, each Grantor
hereby represents and warrants to the Purchaser and each Holder, as applicable,
that:

 

SECTION 3.1. Existence.

 

Such Grantor that is not a natural person is (a) duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation (as applicable), (b) has the requisite power and
authority to own, lease and operate its properties and to conduct the business
in which it is currently, or is currently proposed to be, engaged, and (c) is
duly qualified as a foreign entity, licensed and in good standing under the laws
of each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, and where failure to do so
qualify would reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.2. Authorization of Agreement; No Conflict.

 

Such Grantor has the right, power and authority and has taken all necessary
company and other action to authorize the execution, delivery and performance
of, this Agreement. This Agreement has been duly executed and delivered by the
Grantor, or in the case of each Grantor that is not a natural person, the duly
authorized officer of such Grantor or any Issuer, and this Agreement constitutes
the legal, valid and binding obligation of such Grantor enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies. The
execution, delivery and performance by such Grantor of this Agreement will not,
by the passage of time, the giving of notice or otherwise, violate any material
provision of such Grantor’s Organizational Documents (solely with regard to each
Grantor that is not a natural person), any material Contractual Obligations or
any Requirements of Law applicable to such Grantor and will not result in the
creation or imposition of any Lien (or obligation to create a Lien), other than
the Security Interests and Permitted Liens, upon or with respect to any
property, asset or business of such Grantor.

 

SECTION 3.3. Consents.

 

No approval, consent, compliance, exemption, authorization or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against such Grantor or any Issuer of Investment Property
constituting Collateral of this Agreement, except (a) as may be required by laws
affecting the offering and sale of securities generally, (b) such as have been
obtained or made and are in full force and effect, (c) filings with the United
States Copyright Office and/or the United States Patent and Trademark Office, or
(d) filings under the UCC and/or other Requirements of Law.

 

8

 

 

SECTION 3.4. Perfected Liens.

 

Each financing statement naming such Grantor as a debtor and that is attached to
this Agreement as Exhibit A, is in appropriate form for filing in the
appropriate filing offices of the states specified on Schedule 3.6. The Security
Interests granted pursuant to this Agreement (a) constitute valid and
enforceable security interests in all of the Collateral in favor of the
Purchaser as collateral security for the Obligations, and (b): (1) when UCC
financing statements containing an adequate description of the Collateral shall
have been filed in the offices specified in Schedule 3.6, the Security Interests
will constitute perfected security interests in all right, title and interest of
such Grantor in the Collateral to the extent that a security interest therein
may be perfected by filing pursuant to the UCC, prior to all other Liens and
rights of others therein except for Permitted Liens; (2) when each Intellectual
Property Security Agreement has been filed with the applicable Governmental
Authority, the Security Interests will constitute perfected security interests
in all right, title and interest of such Grantor in the Intellectual Property
therein described to the extent that a security interest therein may be
perfected by filing with such Governmental Authority, prior to all other Liens
and rights of others therein except for Permitted Liens; and (3) when each
control agreement has been executed and delivered to the Purchaser, the Security
Interests will constitute perfected security interests in all right, title and
interest of such Grantor in the Deposit Accounts and Securities Accounts, as
applicable, subject thereto to the extent that a security interest therein may
be perfected by such control agreement, prior to all other Liens and rights of
others therein and subject to no adverse claims except for Permitted Liens.

 

SECTION 3.5. Title, No Other Liens.

 

Except for the Security Interests, such Grantor owns each item of the Collateral
free and clear of any and all Liens or claims other than Permitted Liens. No
Grantor has authenticated any agreement authorizing any secured party thereunder
to file a financing statement under the UCC of any state which names such
Grantor as debtor or other public notice with respect to all or any part of the
Collateral and no such financing statement or public notice is on file or of
record in any public office, except such as have been filed in favor of the
Purchaser pursuant to this Agreement or in connection with Permitted Liens.

 

SECTION 3.6. State of Organization; Location of Inventory, Equipment and
Fixtures; Other Information.

 

(a) The exact legal name of such Grantor is set forth on Schedule 3.6 (as such
schedule may be updated from time to time pursuant to Section 4.3).

 

(b) If such Grantor is not a natural person, such Grantor is organized under the
laws of the state identified on Schedule 3.6 across from such Grantor’s name (as
such schedule may be updated from time to time pursuant to Section 4.3). If such
Grantor is not a natural person, the taxpayer identification number and, to the
extent applicable, registered organization number of such Grantor is set forth
on Schedule 3.6 under such Grantor’s name (as such schedule may be updated from
time to time pursuant to Section 4.3). If such Grantor is a natural person, the
social security number of such Grantor is set forth on Schedule 3.6 under such
Grantor’s name (as such schedule may be updated from time to time pursuant to
Section 4.3).

 

(c) All Collateral consisting of Inventory, Equipment and Fixtures (whether now
owned or hereafter acquired) is (or will be) located at the locations specified
on Schedule 3.6, except as otherwise permitted hereunder or in the Purchase
Agreement.

 

(d) The mailing address, chief place of business, chief executive office and
office where such Grantor keeps its books and records relating to the Collateral
is located at the locations specified on Schedule 3.6 under such Grantor’s name.
Such Grantor has no other places of business except those separately set forth
on Schedule 3.6 under such Grantor’s name. Such Grantor does no business nor has
such Grantor done business during the past five (5) years under any trade name
or fictitious business name except as disclosed on Schedule 3.6 under such
Grantor’s name. Except as disclosed on Schedule 3.6 under such Grantor’s name,
no Grantor has acquired assets from any Person, other than assets acquired in
the ordinary course of such Grantor’s business from a Person engaged in the
business of selling goods of such kind, during the past five (5) years.

 

9

 

 

SECTION 3.7. Accounts.

 

Each existing Account (including Accounts relating to Government Contracts)
constitutes, and each hereafter arising Account will constitute, the legally
valid and binding obligation of the applicable Account Debtor. The amount
represented by such Grantor to the Purchaser as owing by each Account Debtor is,
or will be, the correct amount actually and unconditionally owing, except for
ordinary course cash discounts and allowances where applicable. No Account
Debtor has any defense, set-off, claim or counterclaim against such Grantor that
can be asserted against the Purchaser, whether in any proceeding to enforce
Purchaser’s rights in the Collateral or otherwise except defenses, setoffs,
claims or counterclaims that are not, in the aggregate, material to the value of
the Accounts. None of the Accounts is, nor will any hereafter arising Account
be, evidenced by a promissory note or other Instrument (other than a check) that
has not been pledged to the Purchaser in accordance with the terms hereof.

 

SECTION 3.8. Other Collateral.

 

Other than as set forth on Schedule 3.8 (and in the case of clause (b), as such
schedule may be amended in accordance with Section 4.15), as of the date hereof,
such Grantor does not hold (a) any Chattel Paper in the ordinary course of its
business, (b) any Commercial Tort Claims, or (c) any Instruments or is named a
payee of any promissory note or other evidence of indebtedness.

 

SECTION 3.9. Deposit Accounts.

 

As of the date hereof, all Deposit Accounts (excluding Excluded Deposit Accounts
but including, without limitation, cash management accounts that are Deposit
Accounts), securities accounts and lockboxes including the: (a) owner of the
account, (b) name and address of financial institution or securities broker
where such accounts are located, (c) account numbers and (d) the general purpose
or use of such account owned by such Grantor are listed on Schedule 3.9.

 

SECTION 3.10. Intellectual Property.

 

(a) Schedule 3.10 sets forth, as of the date hereof (as such schedule may be
updated from time to time pursuant to Section 4.3), a list of all Copyright
registrations, Copyright applications, issued Patents, Patent applications,
Trademark registrations, Trademark applications and domain names owned or
registered by such Grantor or subject to applications for registration by such
Grantor in its own name.

 

(b) Except as set forth in Schedule 3.10 on the date hereof (as such schedule
may be updated from time to time pursuant to Section 4.3), none of the
Intellectual Property owned by such Grantor is the subject of any licensing or
franchise agreement pursuant to which such Grantor is the licensor or
franchisor.

 

SECTION 3.11. Inventory.

 

To the knowledge of such Grantor, Collateral consisting of Inventory is of good
and merchantable quality, free from any material defects. To the knowledge of
such Grantor, none of such Inventory is subject to any licensing, Patent,
Trademark, trade name or Copyright with any Person that restricts such Grantor’s
ability to manufacture and/or sell such Inventory. The completion of the
manufacturing process of such Inventory by a Person other than such Grantor
would be permitted under any contract to which such Grantor is a party or to
which the Inventory is subject.

 

10

 

 

SECTION 3.12. Investment Property; Partnership/LLC Interests; Capital Stock.

 

(a) As of the date hereof, all Investment Property (including, without
limitation, Securities Accounts and cash management accounts that are Investment
Property) and all Partnership/LLC Interests owned by such Grantor are listed on
Schedule 3.12 (as such schedule may be updated from time to time pursuant to
Section 4.3).

 

(b) All Investment Property and all Partnership/LLC Interests issued by any
Issuer to such Grantor (i) have been duly and validly issued and, if applicable,
are fully paid and nonassessable, (ii) are beneficially owned of record by such
Grantor and (iii) constitute all the issued and outstanding Capital Stock or
Partnership/LLC Interests, as applicable, of such Issuer issued to such Grantor.

 

(c) None of the Partnership/LLC Interests (i) are dealt in or traded on a
Securities exchange or in Securities markets, (ii) by their terms expressly
provide that they are Securities governed by Article 8 of the UCC, (iii) are
Investment Company Securities or (iv) are held in a Securities Account.

 

(d) Except as set forth on Schedule 3.12, no Organizational Document of any
Issuer or Grantor prohibits the Grantor from pledging any Investment Property or
Partnership/LLC Interests, as applicable, to, and granting and collaterally
assigning to, the Purchaser, a lien and security interest in such Grantor’s
Investment Property or Partnership/LLC Interests, as applicable, and no further
consent, approval or action by any other party, including without limitation,
any other party to any Organizational Document or otherwise, is required.

 

(e) So long as this Agreement remains in effect, no further consent, approval or
action by any other party including, without limitation, any other party to any
Organizational Document of any Issuer, shall be necessary to permit the
Purchaser or its designee to be substituted as the equity holder of such Issuer
pursuant to the terms of this Agreement.

 

SECTION 3.13. Government Contracts.

 

Each Government Contract to which such Grantor is a party is listed on Schedule
3.13 hereto and have been duly authorized, executed and delivered by the
applicable Grantor and, to the applicable Grantor’s knowledge, all other parties
thereto, are in full force and effect and are binding upon and enforceable
against the applicable Grantor and, to the applicable Grantor’s knowledge, all
other parties thereto in accordance with their respective terms. There exists no
default under any Government Contract by the applicable Grantor and, to the
applicable Grantor’s knowledge, any other party thereto except where the
consequences of such failure to remain in full force and effect or such default
or defaults, if any, would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect and neither such Grantor, nor to
its knowledge, any other Person party thereto is likely to become in default
thereunder and to the applicable Grantor’s knowledge, no other Person party
thereto has any defenses, counterclaims or right of set-off with respect to any
Government Contract (other than defenses, counterclaims or right of set-off that
are not, in the aggregate, material to the value of the Government Contract).

 

SECTION 3.14. Vehicles.

 

As of the date hereof, all Vehicles owned by any Grantor are listed on Schedule
3.14.

 

SECTION 3.15. Real Property.

 

As of the date hereof, the addresses of all real property owned by any Grantor
is listed on Schedule 3.15.

 

11

 

 

Article 4
COVENANTS

 

Until the Obligations shall have been paid in full in cash and the Purchase
Agreement has been terminated unless consent has been obtained in the manner
provided for in Section 7.1, each Grantor covenants and agrees that:

 

SECTION 4.1. Maintenance of Perfected Security Interest; Further Information.

 

(a) Such Grantor shall maintain the Security Interests created by this Agreement
as a first priority perfected Security Interest (subject only to Permitted
Liens) and shall defend such Security Interests against the claims and demands
of all Persons whomsoever (other than the holders of Permitted Liens).

 

(b) Such Grantor will from time to time furnish to the Purchaser, upon the
Purchaser’s reasonable request, statements and schedules further identifying and
describing the assets and property of such Grantor and such other reports in
connection therewith as the Purchaser may reasonably request, all in reasonable
detail.

 

SECTION 4.2. Maintenance of Insurance.

 

(a) Such Grantor will maintain insurance on its Property in accordance with
Section 8.6 of the Purchase Agreement.

 

(b) Except as permitted by the Purchase Agreement, all insurance referred to in
Section 4.2(a) shall (i) [reserved], (ii) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least thirty (30) days after receipt by the Purchaser of written notice
thereof and (iii) be reasonably satisfactory in all other respects to the
Purchaser.

 

(c) To the extent required by the Purchase Agreement, upon the reasonable
request of the Purchaser from time to time, such Grantor shall deliver to the
Purchaser evidence of the insurance coverage referred to in this Section 4.2.

 

SECTION 4.3. Changes in Locations; Changes in Name or Structure.

 

Such Grantor will not, except upon thirty (30) days’ prior written notice to the
Purchaser and, subsequent to such notice, delivery to the Purchaser of (a) all
additional financing statements (executed if necessary for any particular filing
jurisdiction) and other instruments and other documents, in each case, as
reasonably requested by the Purchaser to maintain the validity, perfection and
priority of the Security Interests provided for herein and (b) if applicable, a
written supplement to the schedules hereto:

 

(i) permit any Deposit Account (other than Excluded Deposit Accounts) to be held
by or at a depository bank other than (A) the depository bank that held such
Deposit Account as of the date hereof as set forth on Schedule 3.9 or (B) upon
thirty (30) days prior written notice to the Purchaser, any other depository
bank (provided that such Grantor shall comply with, and shall cause such
depository bank to comply with, the terms and conditions of Section 4.6(a));

 

(ii) permit any Investment Property (other than Certificated Securities
delivered to the Purchaser pursuant to Section 4.5) to be held by a Securities
Intermediary other than the Securities Intermediary that holds such Investment
Property as of the date hereof as set forth on Schedule 3.12;

 

12

 

 

(iii) with regard to any Grantor that is not a natural person, change its
jurisdiction of incorporation or formation, as applicable, or location of its
chief executive office (or the location where such Grantor maintains its books
and records relating to Accounts, Documents, General Intangibles, Instruments
and Investment Property in which it has any interest), or with regard to any
Grantor that is a natural person, his domicile, from each as identified on
Schedule 3.6; or

 

(iv) change its name, identity or with regard to any Grantor that is not a
natural person, corporate or organizational structure to such an extent that any
financing statement filed by the Purchaser in connection with this Agreement
would become misleading under the UCC or any applicable Requirements of Law.

 

SECTION 4.4. Required Notifications.

 

Such Grantor shall promptly notify the Purchaser upon obtaining knowledge
thereof, in writing, of: (a) any Lien (other than the Security Interests or
Permitted Liens) on any of the Collateral which would adversely affect the
ability of the Purchaser to exercise any of its remedies hereunder, (b) the
occurrence of any other event which would reasonably be expected to have a
Material Adverse Effect on the aggregate value of the Collateral or on the
Security Interests, (c) any Collateral which, to the knowledge of such Grantor,
constitutes a Government Contract, (d) the acquisition or ownership by such
Grantor of any (i) Commercial Tort Claim, (ii) Deposit Account (other than
Excluded Deposit Accounts), or (iii) Investment Property after the date hereof
and (e) any (i) infringement or potential infringement of any Intellectual
Property, (ii) any claim or Lien granted or asserted with respect to any
Intellectual Property or (iii) any actual or potential infringement by the
Borrower of any Intellectual Property of any other Person.

 

SECTION 4.5. Delivery Covenants.

 

Such Grantor will deliver and pledge to the Purchaser all Certificated
Securities, Partnership/LLC Interests evidenced by a certificate, negotiable
Documents, Instruments, and Tangible Chattel Paper owned or held by such
Grantor, in each case, together with an Effective Endorsement and Assignment and
all Supporting Obligations, as applicable, unless such delivery and pledge has
been waived in writing by the Purchaser. If any of the Partnership/LLC Interests
constituting Collateral and consisting of membership interests in a limited
liability company or general or limited partnership interests in a limited
partnership or limited liability partnership is hereafter designated by the
relevant Grantor as a “security” under (and as defined in) Article 8 of the UCC,
such Grantor shall cause such Partnership/LLC Interests to be certificated and
shall deliver all certificates or other documents evidencing or representing the
Partnership/LLC Interests to the Purchaser, accompanied by Partnership/LLC
Interests powers, all in form and substance reasonably satisfactory to the
Purchaser.

 

SECTION 4.6. Control Covenants.

 

(a) Upon the request of the Purchaser, as provided in Section 8.17 of the
Purchase Agreement, such Grantor shall instruct (and otherwise use its
commercially reasonable efforts to cause) (i) each depository bank holding a
Deposit Account (other than Excluded Deposit Accounts) owned by such Grantor and
(ii) each Securities Intermediary holding any Investment Property owned by such
Grantor, to execute and deliver a control agreement, sufficient to provide the
Purchaser with Control of such Deposit Account or Investment Property and
otherwise in form and substance reasonably satisfactory to the Purchaser (any
such depository bank executing and delivering any such control agreement, a
“Controlled Depository”, and any such Securities Intermediary executing and
delivering any such control agreement, a “Controlled Intermediary”). In the
event any such depository bank or Securities Intermediary refuses to execute and
deliver such control agreement, the Purchaser, in its sole discretion, may
require the applicable Deposit Account (other than Excluded Deposit Accounts)
and Investment Property to be transferred to a Controlled Depository or
Controlled Intermediary, as applicable. After the date hereof to the extent
required by the Purchase Agreement, all Deposit Accounts (other than Excluded
Deposit Accounts) and all Investment Property will be maintained with a
Controlled Depository or a Controlled Intermediary, as applicable.

 

13

 

 

(b) Upon the request of the Purchaser, such Grantor will take such actions and
deliver all such agreements as are requested by the Purchaser to provide the
Purchaser with Control of all Letter of Credit Rights and Electronic Chattel
Paper owned or held by such Grantor, including, without limitation, with respect
to any such Electronic Chattel Paper, by having the Purchaser identified as the
assignee of the Record(s) pertaining to the single authoritative copy thereof.

 

(c) If any Collateral (other than Collateral specifically subject to the
provisions of Section 4.6(a) and Section 4.6(b)) with a value in excess of
$100,000 in the aggregate (such Collateral exceeding such amount, the “Excess
Collateral”) is at any time in the possession or control of any consignee,
warehouseman, bailee (other than a carrier transporting Inventory to a purchaser
in the ordinary course of business), processor, or any other third party, such
Grantor shall notify in writing such Person of the Security Interests created
hereby, shall use its commercially reasonable efforts to obtain such Person’s
acknowledgment in writing to hold all such Collateral for the benefit of the
Purchaser subject to the Purchaser’s instructions, and shall cause such Person
to issue and deliver to the Purchaser warehouse receipts, bills of lading or any
similar documents relating to such Collateral to the Purchaser together with an
Effective Endorsement and Assignment; provided that if such Grantor is not able
to obtain such agreement and cause the delivery of such items, the Purchaser,
subject to approval of the Required Holders, not to be unreasonably withheld,
may require such Excess Collateral to be moved to another location specified
thereby. Further, such Grantor shall perfect and protect such Grantor’s
ownership interests in all Inventory stored with a consignee against creditors
of the consignee by filing and maintaining financing statements against the
consignee reflecting the consignment arrangement filed in all appropriate filing
offices, providing any written notices required by the UCC or any Requirements
of Law to notify any prior creditors of the consignee of the consignment
arrangement, and taking such other actions as may be appropriate to perfect and
protect such Grantor’s interests in such Inventory under Section 2-326, Section
9-103, Section 9-324 and Section 9-505 of the UCC or otherwise under any
Requirements of Law. All such financing statements filed pursuant to this
Section 4.6(c) shall be assigned to the Purchaser.

 

SECTION 4.7. Filing Covenants.

 

Pursuant to Section 9-509 of the UCC and any other Requirements of Law, such
Grantor authorizes the Purchaser to file or record financing statements and
other filing or recording documents or instruments with respect to the
Collateral in such form and in such offices as the Purchaser determines
appropriate to perfect the Security Interests of the Purchaser under this
Agreement. Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
Collateral that describes such property in any other manner as the Purchaser may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the Security Interest in the Collateral granted herein,
including, without limitation, describing such property as “all assets” or “all
personal property.” Further, a photographic or other reproduction of this
Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.
Such Grantor hereby authorizes, ratifies and confirms all financing statements
and other filing or recording documents or instruments filed by Purchaser prior
to the date of this Agreement.

 

SECTION 4.8. Accounts.

 

(a) Other than in the ordinary course of business consistent with its past
practice, such Grantor will not (i) grant any extension of the time of payment
of any Account, (ii) compromise or settle any Account for less than the full
amount thereof, (iii) release, wholly or partially, any Account Debtor, (iv)
allow any credit or discount whatsoever on any Account or (v) amend, supplement
or modify any Account in any manner that could reasonably be likely to adversely
affect the value thereof.

 

14

 

 

(b) Such Grantor will deliver to the Purchaser a copy of each material demand,
notice or document received by it that questions, contests or calls into doubt
the validity or enforceability of any material Account.

 

(c) At any time and from time to time upon the Purchaser’s reasonable request
and at the expense of such Grantor, such Grantor shall cause independent public
accountants or others satisfactory to the Purchaser to furnish to the Purchaser
reports showing reconciliations, aging and test verifications of, and trial
balances for, the Accounts.

 

SECTION 4.9. Intellectual Property.

 

(a) Such Grantor (either itself or through licensees) (i) will use each
registered Trademark (owned by such Grantor) and Trademark for which an
application (owned by such Grantor) is pending, to the extent reasonably
necessary to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) will maintain products and services offered under
such Trademark at a level substantially consistent with the quality of such
products and services as of the date hereof, (iii) will not (and will not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby such Trademark could reasonably be expected to become invalidated or
impaired in any way, (iv) will not do any act, or knowingly omit to do any act,
whereby any issued Patent owned by such Grantor could reasonably be expected to
become forfeited, abandoned or dedicated to the public, (v) will not (and will
not permit any licensee or sublicensee thereof to) do any act or knowingly omit
to do any act whereby any registered Copyright owned by such Grantor or
Copyright for which an application is pending (owned by such Grantor) could
reasonably be expected to become invalidated or otherwise impaired and (vi) will
not (either itself or through licensees) do any act whereby any material portion
of the Copyrights may fall into the public domain.

 

(b) Such Grantor will notify the Purchaser promptly if it knows, or has reason
to know, that any application or registration relating to any Intellectual
Property owned by such Grantor may become forfeited, abandoned, dedicated to the
public or fallen into the public domain, or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
material Intellectual Property owned by such Grantor or such Grantor’s right to
register the same or to own and maintain the same.

 

(c) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall notify the
Purchaser of such filing within five (5) Business Days after the last day of the
fiscal quarter in which such filing occurs. Upon request of the Purchaser, such
Grantor shall execute and deliver, and have recorded, any and all agreements,
instruments, documents, and papers as the Purchaser may request to evidence the
Purchaser’s and the Holders’ security interest in any material Copyright, Patent
or Trademark and the goodwill and General Intangibles of such Grantor relating
thereto or represented thereby.

 

15

 

 

(d) Such Grantor will take all necessary or appropriate steps, at such Grantor’s
sole cost and expense, including, without limitation, in any proceeding before
the United States Patent and Trademark Office, the United States Copyright
Office or any similar office or agency in any other country or any political
subdivision thereof, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of such Grantor’s
material Intellectual Property, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.

 

(e) In the event that any material Intellectual Property owned by such Grantor
is infringed, misappropriated or otherwise violated by a third party, such
Grantor shall (i) at such Grantor’s sole cost and expense, take such actions as
such Grantor shall deem necessary or appropriate under the circumstances to
protect such Intellectual Property and (ii) promptly notify the Purchaser after
it learns of such infringement, misappropriation or violation.

 

(f) On the Closing Date, each Grantor shall promptly following such request
deliver to Purchaser a copyright security agreement, patent security agreement
and/or trademark security agreement, each in form and substance acceptable to
the Purchaser, and all other documents, instruments and other items as may be
reasonably necessary for such agreements to be filed with the U.S. Copyright
Office and the U.S. Patent and Trademark Office, as applicable.

 

(g) In the event any Grantor acquires or becomes entitled to any new or
additional Federal Registration Collateral consisting of Intellectual Property,
or rights thereto, such Grantor shall give Purchaser prompt written notice
thereof (in any event, not later than five (5) days after such acquisition or
entitlement), and shall amend (and hereby so authorizes Purchaser to amend) the
schedules to the respective security agreements or enter into new or additional
security agreements to include any such new or additional Intellectual Property.

 

(h) Each Grantor shall cause all officers, employees and consultants of such
Grantor who have access to proprietary information and develop, invent, program
or design any Intellectual Property to execute and deliver to such Grantor an
agreement regarding the protection of proprietary information, and the
assignment to or ownership by such Grantor of all Intellectual Property arising
from the services performed for such Grantor by such Persons.

 

(i) No Grantor shall abandon any material right to file an Intellectual Property
application nor shall any Grantor abandon any material pending Intellectual
Property application, or registered Intellectual Property, without the prior
written consent of the Purchaser

 

(j) Each Grantor agrees to maintain the quality of any and all products in
connection with which the Trademarks are used, consistent with commercially
reasonable business practices.

 

(k) For the sole purpose of enabling Purchaser to exercise its rights and
remedies under this Agreement, and solely to the extent necessary to exercise
such rights and remedies and for no other purposes, each Grantor hereby grants
to Purchaser a nonexclusive license to use, license or sublicense any
Intellectual Property now owned or hereafter acquired by such Grantor and
constituting Collateral, effective upon the occurrence and during the
continuance of any Event of Default. This right and assignment shall inure to
the benefit of Purchaser and its successors, assigns and transferees, whether by
voluntary conveyance, operation of law, assignment, transfer, foreclosure, deed
in lieu of foreclosure or otherwise. Such license is granted free of charge,
without requirement that any monetary payment whatsoever including any royalty
or license fee, be made to any Grantor or any other Person by Purchaser or any
other Person.

 

16

 

 

SECTION 4.10. Investment Property; Partnership/LLC Interests.

 

(a) Without the prior written consent of the Purchaser, no Grantor shall (i)
vote to enable, or take any other action to permit, any applicable Issuer to
issue any Investment Property or Partnership/LLC Interests, except for such
additional Investment Property or Partnership/LLC Interests that will be subject
to the Security Interest granted herein in favor of the Purchaser or (ii) enter
into any agreement or undertaking restricting the right or ability of such
Grantor, the Purchaser or any other Holder to sell, assign or transfer any
Investment Property or Partnership/LLC Interests or Proceeds thereof. Such
Grantor will take all commercially reasonable actions to defend such Security
Interest of the Purchaser in and to any Investment Property and Partnership/LLC
Interests against the claims and demands of all Persons whomsoever.

 

(b) If such Grantor shall become entitled to receive or shall receive (i) any
Certificated Securities (including, without limitation, any certificate
representing a dividend or distribution paid in equity or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the ownership interests of any Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any Investment
Property, or otherwise in respect thereof, or (ii) any sums paid upon or in
respect of any Investment Property upon the liquidation or dissolution of any
Issuer, such Grantor shall accept the same as the agent of the Purchaser and the
other Holders, hold the same in trust for the Purchaser and the other Holders,
segregated from other funds of such Grantor, and promptly deliver the same to
the Purchaser in accordance with the terms hereof.

 

SECTION 4.11. Equipment.

 

Except as permitted by the Purchase Agreement, such Grantor will maintain each
item of Equipment in good working order and condition (reasonable wear and tear
and obsolescence excepted).

 

SECTION 4.12. Government Contracts.

 

Such Grantor shall promptly notify the Purchaser, in writing, if such Grantor
enters into any Government Contract. With respect to any Government Contract
with an individual value in excess of $100,000 or Government Contracts with an
aggregate value in excess of $250,000 and upon the request of the Purchaser with
respect to such Government Contract(s), such Grantor shall take such action
within thirty (30) days of such request as requested by the Purchaser to comply
with the Assignment of Claims Act and other state and local statutes and
regulations, if applicable, including assigning to the Purchaser (or its agent)
its right to payment under any Government Contracts pursuant to a Claims
Assignment.

 

SECTION 4.13. Vehicles.

 

To the extent requested by the Purchaser, the Grantors agree to provide to the
Purchaser a revised and updated Schedule 3.14 on an annual basis or more
frequent basis as reasonably requested. Upon the request of the Purchaser upon
the occurrence and during the continuance of an Event of Default, all
applications for certificates of title or ownership indicating the Purchaser’s
first priority Lien on the Vehicle (subject to any Permitted Liens) covered by
such certificate, and any other necessary documentation, shall be filed in each
office in each jurisdiction which the Purchaser shall deem reasonably advisable
to perfect its Liens on the Vehicles.

 

17

 

 

SECTION 4.14. Further Assurances.

 

Upon the request of the Purchaser and at the sole expense of such Grantor, such
Grantor will promptly and duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the Purchaser
may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (a) the assignment of any material Contractual
Obligation, (b) with respect to Government Contracts, assignment agreements and
notices of assignment, in form and substance satisfactory to the Purchaser, duly
executed by such Grantor party to such Government Contract in compliance with
any Requirements of Law, and (c) all applications, certificates, instruments,
registration statements, and all other documents and papers the Purchaser may
reasonably request and as may be required by law in connection with the
obtaining of any consent, approval, registration, qualification, or
authorization of any Person deemed necessary or appropriate for the effective
exercise of any rights under this Agreement.

 

SECTION 4.15. Commercial Tort Claims.

 

Each Grantor shall provide Purchaser with written notice of all commercial tort
claims promptly, but in any event within three (3) Business Days, following the
occurrence of any events giving rise to any such claim(s) (regardless of whether
legal proceedings have yet been commenced), such notice to contain a brief
description of the claim(s), the events out of which such claim(s) arose and the
parties against which such claims may be asserted and, if applicable in any case
where legal proceedings regarding such claim(s) have been commenced, the case
title together with the applicable court and docket number. Upon delivery of
each such notice, such Grantor shall be deemed to thereby grant to Purchaser a
security interest in and lien on such commercial tort claims described therein
and all proceeds thereof, and Grantor shall deliver to the Purchaser a revised
Schedule 3.8 consistent with such notice and description.

 

SECTION 4.16. Pledged Real Property.

 

Each Grantor shall execute all documents and take all actions necessary to
create and perfect a Security Interest in favor of the Purchaser in all of the
Pledged Real Property, which Security Interest shall be subject only to
mortgages on the Pledged Real Property existing as of the date hereof.

 

Article 5
REMEDIAL PROVISIONS

 

SECTION 5.1. General Remedies.

 

If an Event of Default shall occur and be continuing, the Purchaser may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the UCC or any other Requirements of Law. Without limiting the generality of the
foregoing, the Purchaser, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances, forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may, subject to the
approval of the Required Holders, forthwith sell, lease, assign, give option or
options to purchase, or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Purchaser or any other Holder or elsewhere upon such terms and conditions as
it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk. The
Purchaser may disclaim all warranties in connection with any sale or other
disposition of the Collateral, including, without limitation, all warranties of
title, possession, quiet enjoyment and the like. The Purchaser shall have the
right upon any such public sale or sales, and, to the extent permitted by law,
upon any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released. Each Grantor further agrees
that, during the existence and continuance of an Event of Default, and at the
Purchaser’s request, to assemble the Collateral and make it available to the
Purchaser at places which the Purchaser shall reasonably select, whether at such
Grantor’s premises or elsewhere. To the extent permitted by any Requirements of
Law, such Grantor waives all claims, damages and demands it may acquire against
the Purchaser or any other Holder arising out of the exercise by them of any
rights hereunder except to the extent any such claims, damages, or demands
result solely from the gross negligence or willful misconduct of the Purchaser
or any Holder, in each case against whom such claim is asserted. If any notice
of a proposed sale or other disposition of Collateral shall be required by law,
such notice shall be deemed reasonable and proper if given at least ten (10)
days before such sale or other disposition.

 

18

 

 

SECTION 5.2. Voting Rights.

 

Subject to the remaining provisions of this Section 5.2, each of the Grantors
shall have the right to vote all or any portion of its pledged Investment
Property and Partnership/LLC Interests on all limited liability company or
corporate questions for all purposes not inconsistent with the terms of this
Agreement or the other Note Documents. To that end, if the Purchaser transfers
all or any portion of the pledged Collateral into its name or the name of its
nominee, to the extent authorized to do so under this Agreement or any of the
other Note Documents, the Purchaser shall, upon the request of such Grantor,
unless an Event of Default exists, execute and deliver or cause to be executed
and delivered to such Grantor, proxies with respect to the pledged Collateral
pledged by such Grantor. Each of the Grantors hereby grants to the Purchaser an
irrevocable proxy such that from and after written notice to such Grantor, after
the occurrence and during the continuance of an Event of Default, of an intent
to exercise such rights, the Purchaser shall be entitled to exercise all voting
powers pertaining to such Grantor’s pledged Collateral at all times during the
existence of an Event of Default, including the power to call and attend all
meetings of the shareholders or members of the applicable Issuer to be held from
time to time with full power to act and vote in the name, place and stead of
such Grantor (whether or not the pledged Investment Property and Partnership/LLC
Interests shall have been transferred into its name or the name of its nominee
or nominees), give all consents, waivers and ratifications in respect of the
pledged Collateral and otherwise act with respect thereto as though it were the
owner thereof, and any and all proxies theretofore executed by the Grantors
shall terminate and thereafter be null and void and of no effect whatsoever.

 

SECTION 5.3. Specific Remedies.

 

(a) The Purchaser hereby authorizes each Grantor to collect such Grantor’s
Accounts; provided, however, that, the Purchaser may curtail or terminate such
authority at any time after the occurrence and during the continuance of an
Event of Default.

 

(b) Upon the occurrence and during the continuance of an Event of Default:

 

(i) the Purchaser may communicate with Account Debtors of any Account subject to
a Security Interest and upon the request of the Purchaser, each Grantor shall
notify (such notice to be in form and substance reasonably satisfactory to the
Purchaser) its Account Debtors and parties to the material Contractual
Obligations subject to a Security Interest that such Accounts and material
Contractual Obligations have been assigned to the Purchaser;

 

(ii) each Grantor shall forward to the Purchaser, on the last Business Day of
each week, deposit slips related to all cash, money, checks or any other similar
items of payment received by the Grantor during such week, and, if requested by
the Purchaser, copies of such checks or any other similar items of payment,
together with a statement showing the application of all payments on the
Collateral during such week and a collection report with regard thereto, in form
and substance reasonably satisfactory to the Purchaser;

 

19

 

 

(iii) whenever any Grantor shall receive any cash, money, checks or any other
similar items of payment relating to any Collateral (including any Proceeds of
any Collateral), subject to the terms of any Permitted Liens, such Grantor
agrees that it will, within one (1) Business Day of such receipt, deposit all
such items of payment into the cash collateral account controlled by the
Purchaser (the “Collateral Account”) or in a Deposit Account at a Controlled
Depository, and until such Grantor shall deposit such cash, money, checks or any
other similar items of payment in the Collateral Account or in a Deposit Account
at a Controlled Depository, such Grantor shall hold such cash, money, checks or
any other similar items of payment in trust for the Purchaser as property of the
Purchaser and the other Holders, separate from the other funds of such Grantor,
and the Purchaser shall have the right to transfer or direct the transfer of the
balance of each Deposit Account to the Collateral Account. All such Collateral
and Proceeds of Collateral received by the Purchaser hereunder shall be held by
the Purchaser in the Collateral Account as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 5.4;

 

(iv) the Purchaser shall have the right to receive any and all cash dividends,
payments or distributions made in respect of any Investment Property or
Partnership/LLC Interests or other Proceeds paid in respect of any Investment
Property or Partnership/LLC Interests, and any or all of any Investment Property
or Partnership/LLC Interests shall be registered in the name of the Purchaser or
its nominee, and the Purchaser or its nominee may exercise (A) all voting,
corporate and other rights pertaining to such Investment Property or
Partnership/LLC Interests at any meeting of shareholders, partners or members of
the relevant Issuers or otherwise and (B) any and all rights of conversion,
exchange and subscription and any other rights, privileges or options pertaining
to such Investment Property or Partnership/LLC Interests as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Investment Property or Partnership/LLC
Interests upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the corporate, partnership or limited liability
company structure of any Issuer or upon the exercise by any Grantor or the
Purchaser of any right, privilege or option pertaining to such Investment
Property or Partnership/LLC Interests, and in connection therewith, the right to
deposit and deliver any and all of the Investment Property or Partnership/LLC
Interests with any committee, depository, transfer agent, registrar or other
designated agency upon such terms and conditions as the Purchaser may
determine), all without liability except to account for property actually
received by it; but the Purchaser shall have no duty to any Grantor to exercise
any such right, privilege or option and the Purchaser and the other Holders
shall not be responsible for any failure to do so or delay in so doing. In
furtherance thereof, each Grantor hereby authorizes and instructs each Issuer
with respect to any Collateral consisting of Investment Property or
Partnership/LLC Interests to (i) comply with any instruction received by it from
the Purchaser in writing that (A) states that an Event of Default has occurred
and is continuing and (B) is otherwise in accordance with the terms of this
Agreement, without any other or further instructions from such Grantor, and each
Grantor agrees that each Issuer shall be fully protected in so complying
following receipt of such notice and prior to notice that such Event of Default
is no longer continuing, and (ii) except as otherwise expressly permitted
hereby, pay any dividends, distributions or other payments with respect to any
Investment Property or Partnership/LLC Interests directly to the Purchaser; and

 

(v) subject to the approval of the Required Holders, the Purchaser shall be
entitled to (but shall not be required to): (A) proceed to perform any and all
obligations of the applicable Grantor under any material Contractual Obligation
and exercise all rights of such Grantor thereunder as fully as such Grantor
itself could, (B) do all other acts which the Purchaser may deem necessary or
proper to protect its Security Interest granted hereunder, provided such acts
are not inconsistent with or in violation of the terms of the Purchase
Agreement, of the other Note Documents or any Requirements of Law, and (C) sell,
assign or otherwise transfer any material Contractual Obligation in accordance
with the Purchase Agreement, the other Note Documents and any Requirements of
Law, subject, however, to the prior approval of each other party to such
material Contractual Obligation, to the extent required under such material
Contractual Obligation.

 

20

 

 

(c) Unless an Event of Default shall have occurred and be continuing and the
Purchaser shall have given notice to the relevant Grantor of the Purchaser’s
intent to exercise its corresponding rights pursuant to Sections 5.1, 5.2 and
5.3(b), each Grantor shall be permitted to receive all cash dividends, payments
or other distributions made in respect of any Investment Property and any
Partnership/LLC Interests, in each case paid in the normal course of business of
the relevant Issuer and consistent with past practice, to the extent permitted
in the Purchase Agreement and the other Note Documents, and to exercise all
voting and other corporate, partnership and limited liability company rights
with respect to any Investment Property and any Partnership/LLC Interests;
provided, however, that, no vote shall be cast or other corporate, partnership
and limited liability company right exercised or other action taken which, in
the Purchaser’s reasonable judgment, would impair the Collateral in any material
respect or which would result in a Default or Event of Default under any
provision of the Purchase Agreement, this Agreement or any other Note Document.

 

(d) Assignment of Claims. Each Grantor shall execute and deliver an assignment
of claims agreement, in form and substance reasonable satisfactory to the
Purchaser, with respect to all litigation claims held by such Grantor (including
all Commercial Tort Claims), which shall be amended together with any amendment
pursuant to Section 4.15.

 

SECTION 5.4. Application of Proceeds.

 

If an Event of Default shall have occurred and be continuing, at any time at the
Purchaser’s election, the Purchaser may, subject to the approval of the Required
Holders, apply all or any part of the Collateral or any Proceeds of the
Collateral in payment in whole or in part of the Obligations (after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Purchaser and the other Holders
hereunder, including, without limitation, reasonable documented attorneys’ fees
and disbursements) in accordance with the Purchase Agreement. Only after (i) the
payment by the Purchaser of any other amount required by any provision of law,
including, without limitation, Section 9-610 and Section 9-615 of the UCC and
(ii) the payment in full in cash of the Obligations, shall the Purchaser account
for the surplus, if any, to any Grantor, or to whomever may be lawfully entitled
to receive the same (if such Person is not a Grantor).

 

SECTION 5.5. Waiver, Deficiency.

 

Each Grantor hereby waives, to the extent permitted by any Requirements of Law,
all rights of redemption, appraisement, valuation, stay, extension or moratorium
now or hereafter in force under any Requirements of Law in order to prevent or
delay the enforcement of this Agreement or the absolute sale of the Collateral
or any portion thereof. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Obligations and the reasonable fees and disbursements of any
attorneys employed by the Purchaser to collect such deficiency.

 

21

 

 

Article 6
THE PURCHASER

 

SECTION 6.1. Purchaser’s Appointment as Attorney-In-Fact.

 

(a) Each Grantor hereby irrevocably constitutes and appoints the Purchaser and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement in
accordance with this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Purchaser the power and right, on
behalf of such Grantor, without notice to or assent by such Grantor, to do any
or all of the following upon the occurrence and during the continuation of an
Event of Default, unless prohibited by any Requirement of Law:

 

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Account or material
Contractual Obligation subject to a Security Interest or with respect to any
other Collateral and file any claim or take any other action or proceeding in
any court of law or equity or otherwise deemed reasonably necessary and
appropriate by the Purchaser for the purpose of collecting any and all such
moneys due under any Account or material Contractual Obligation subject to a
Security Interest or with respect to any other Collateral whenever payable;

 

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Purchaser may request to evidence the Purchaser’s security interest in such
Grantor’s Intellectual Property and the goodwill and General Intangibles of such
Grantor relating thereto or represented thereby;

 

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

 

(iv) execute, in connection with any sale provided for in this Agreement, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

 

(v) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Purchaser or as the Purchaser shall direct; (B) ask or demand for, collect,
and receive payment of and receipt for, any and all moneys, claims and other
amounts due or to become due at any time in respect of or arising out of any
Collateral; (C) sign and indorse any invoices, freight or express bills, bills
of lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (D) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(E) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (F) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Purchaser may deem appropriate; (G) license or assign any
Copyright, Patent or Trademark (along with the goodwill of the business to which
any such Copyright, Patent or Trademark pertains), for such term or terms, on
such conditions, and in such manner, as the Purchaser shall in its sole
discretion determine; and (H) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Purchaser were the absolute owner thereof for all
purposes, and do, at the Purchaser’s option and such Grantor’s expense, at any
time, or from time to time, all acts and things which the Purchaser deems
necessary to protect, preserve or realize upon the Collateral and the
Purchaser’s and the other Holders’ Security Interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.

 

22

 

 

(b) If any Grantor fails to perform or comply with any of its agreements
contained in this Agreement, the Purchaser, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement in accordance with the provisions of Section
6.1(a).

 

(c) The reasonable expenses of the Purchaser or any other Holder incurred in
connection with actions taken pursuant to the terms of this Agreement, together
with interest thereon at a rate per annum equal to the highest rate per annum at
which interest would then be payable on any category of past due Obligations
under the Purchase Agreement, from, and including, the date of payment by the
Purchaser or such Holder to, and including, the date reimbursed by the relevant
Grantor, shall be payable by such Grantor to the Purchaser or such Holder on
demand.

 

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof in accordance with Section 6.1(a). All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the Security
Interests created hereby are released.

 

SECTION 6.2. Duty of Purchaser With Respect to the Collateral.

 

The Purchaser’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the UCC
or otherwise, shall be to deal with it in the same manner as the Purchaser deals
with similar property for its own account. Neither the Purchaser, any Holder nor
any of their respective officers, directors, employees or agents shall be liable
for failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof,
except for their own gross negligence or willful misconduct. The powers
conferred on the Purchaser and the Holders hereunder are solely to protect the
Purchaser’s and the other Holders’ interests in the Collateral and shall not
impose any duty upon the Purchaser or any Holder to exercise any such powers.
The Purchaser and the Holders shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, employees or agents shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct.

 

SECTION 6.3. Authority of Purchaser.

 

Each Grantor acknowledges that the rights and responsibilities of the Purchaser
under this Agreement with respect to any action taken by the Purchaser or the
exercise or non-exercise by the Purchaser of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Purchaser and the Holders, be
governed by the Purchase Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the Purchaser
and the Grantors, the Purchaser shall be conclusively presumed to have full and
valid authority so to act or refrain from acting, and no Grantor shall be under
any obligation, or entitlement to make any inquiry respecting such authority.

 

23

 

 

Article 7
MISCELLANEOUS

 

SECTION 7.1. Amendments in Writing.

 

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 13.4 of the
Purchase Agreement.

 

SECTION 7.2. Notices.

 

All notices, requests and demands to or upon the Purchaser or any Grantor
hereunder shall be effected in the manner provided for in Section 13.2 of the
Purchase Agreement.

 

SECTION 7.3. No Waiver by Course of Conduct, Cumulative Remedies.

 

Neither the Purchaser nor any Holder shall by any act (except by a written
instrument pursuant to Section 7.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in exercising
on the part of the Purchaser or any Holder, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Purchaser or any Holder of any right or remedy hereunder on any
one occasion shall not be construed as a bar to any right or remedy which the
Purchaser or such Holder would otherwise have on any future occasion. The rights
and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.

 

SECTION 7.4. Enforcement Expenses, Indemnification.

 

(a) The Grantors, jointly and severally, shall pay all reasonable expenses
incurred by the Purchaser to the extent any Loan Party would be required to do
so pursuant to Section 13.12 of the Purchase Agreement.

 

(b) The Grantors, jointly and severally, shall indemnify and hold harmless each
Indemnified Party to the extent any Loan Party would be required to do so
pursuant to Article 12 of the Purchase Agreement.

 

(c) To the fullest extent permitted by Requirements of Law, each Grantor shall
not assert, and hereby waives, any claim against any Indemnified Party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Note Document or any agreement or
instrument contemplated hereby or the transactions contemplated hereby or
thereby. No Indemnified Party referred to in this Section 7.4 shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Note Documents or the transactions contemplated hereby or thereby.

 

24

 

 

(d) Notwithstanding the termination of this Agreement, the indemnities to which
the Purchaser and the other Holders are entitled under the provisions of this
Section 7.4 and any other provision of this Agreement and the other Note
Documents shall continue in full force and effect and shall protect the
Purchaser and the other Holders against events arising after termination of this
Agreement as well as before.

 

(e) All amounts due under this Section 7.4 shall be payable promptly after
demand therefor.

 

SECTION 7.5. Set-Off.

 

Upon the occurrence and during the continuation of an Event of Default, in
addition to all other rights and remedies that may then be available to any
Holder of the Note, each such Holder is hereby authorized at any time and from
time to time, without prior notice to any Grantor (any such notice being
expressly waived by each Grantor) to setoff and apply any and all indebtedness
at any time owing by such Holder to or for the credit or the account of any
Grantor against all amounts which may be owed to such Holder by such Grantor in
connection with this Agreement or any other Note Document to the same extent
such Holder would be permitted to setoff and apply indebtedness owing by such
Holder to or for the credit of any Loan Party pursuant to Section 11.3 of the
Purchase Agreement.

 

SECTION 7.6. Successors and Assigns.

 

This Agreement shall be binding upon the successors and assigns of each Grantor
and shall inure to the benefit of each Grantor (and shall bind all Persons who
become bound as a Grantor to this Agreement), the Purchaser and the other
Holders and their respective successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Required Holders (given
in accordance with Section 7.1). The Purchaser may, subject to the provisions of
the Purchase Agreement, assign, transfer or delegate any of its rights or
obligations under this Agreement at any time.

 

SECTION 7.7. Signatures; Counterparts.

 

Facsimile or other electronic transmissions (including via e-mailed .pdf) of any
executed original document and/or retransmission of any executed facsimile or
other electronic transmission shall be deemed to be the same as the delivery of
an executed original. At the request of any party hereto, the other parties
hereto shall confirm facsimile or other electronic transmissions by executing
duplicate original documents and delivering the same to the requesting party or
parties. This Agreement may be executed in any number of counterparts and by the
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

 

SECTION 7.8. Severability.

 

If any one or more of the provisions contained in this Agreement, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions of this Agreement. The parties hereto further agree to
replace such invalid, illegal or unenforceable provision of this Agreement with
a valid, legal and enforceable provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid, illegal or
unenforceable provision.

 

25

 

 

SECTION 7.9. Heading.

 

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

 

SECTION 7.10. Entire Agreement.

 

This Agreement, together with the exhibits and schedules hereto and the other
Note Documents, is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein or therein. This
Agreement, together with the exhibits and schedules hereto, and the other Note
Documents supersede all prior agreements and understandings between the parties
with respect to such subject matter.

 

SECTION 7.11. Governing Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED IN ACCORDANCE WITH, AND ENFORCED
UNDER, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAW OF SUCH STATE.

 

SECTION 7.12. JURISDICTION, JURY TRIAL WAIVER, ETC.

 

(a) EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY AGREES THAT THE ANY LEGAL
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE PURCHASED
SECURITIES, ANY OTHER NOTE DOCUMENTS OR ANY OF THE AGREEMENTS OR TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK
AND HEREBY EXPRESSLY SUBMITS TO THE PERSONAL JURISDICTION AND VENUE OF SUCH
COURTS FOR THE PURPOSES THEREOF AND EXPRESSLY WAIVES ANY CLAIM OF IMPROPER VENUE
AND ANY CLAIM THAT ANY SUCH COURT IS AN INCONVENIENT FORUM. EACH PARTY HEREBY
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF
BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ITS ADDRESS SET FORTH IN
SECTION 13.2 OF THE PURCHASE AGREEMENT, SUCH SERVICE TO BECOME EFFECTIVE TEN
(10) DAYS AFTER SUCH MAILING.

 

(b) EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS AGREEMENT, THE OTHER NOTE DOCUMENTS, OR THE PURCHASED SECURITIES, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. EACH GRANTOR (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY TO THIS AGREEMENT (OR ANY HOLDER) HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT ANY SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (ii) ACKNOWLEDGES THAT
OTHER PARTIES TO THIS AGREEMENT AND THE OTHER NOTE DOCUMENTS HAVE BEEN INDUCED
TO ENTER INTO THIS AGREEMENT, AND THE OTHER NOTE DOCUMENTS TO WHICH THEY ARE
PARTY BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

 

26

 

 

SECTION 7.13. Acknowledgements.

 

(a) Each Grantor hereby acknowledges that:

 

(i) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Note Documents to which it is a party;

 

(ii) it has received a copy of the Purchase Agreement and has reviewed and
understands the same;

 

(iii) neither the Purchaser nor any other Holder has any fiduciary relationship
with or duty to such Grantor arising out of or in connection with this Agreement
or any of the other Note Documents, and the relationship between such Grantor,
on the one hand, and the Purchaser and the other Holders, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

(iv) no joint venture is created hereby or by the other Note Documents or
otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Holders or among such Grantor and the Holders.

 

(b) Each Grantor party to this Agreement acknowledges receipt of a copy of this
Agreement and agrees to be bound hereby and to comply with the terms hereof
insofar as such terms are applicable to it. Each Grantor agrees to provide such
notices to the Purchaser as may be necessary to give full effect to the
provisions of this Agreement.

 

SECTION 7.14. Additional Grantors.

 

Each Subsidiary of any Grantor that is required to become a party to this
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a joinder agreement in form and
substance reasonably satisfactory to the Purchaser.

 

SECTION 7.15. Releases.

 

(a) At such time as the Obligations shall have been paid in full in cash and the
Purchase Agreement has been terminated, the Collateral shall be released from
the Liens created hereby, and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the Purchaser, the other
Holders and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors. At the request and sole expense of any
Grantor following any such termination, the Purchaser shall deliver to such
Grantor any Collateral held by the Purchaser hereunder, and, at the request of
any Grantor, execute and deliver to such Grantor such documents as such Grantor
shall reasonably request to evidence such termination.

 

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Purchase Agreement or otherwise
permitted by the Purchaser, then the Purchaser, at the request and sole expense
of such Grantor, shall execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable to evidence the release of such
Liens created hereby on such Collateral. In the event that all the Capital Stock
of any Grantor shall be sold, transferred or otherwise disposed of in a
transaction permitted by the Purchase Agreement, then, at the request of the
Borrower and at the expense of such Grantor, such Grantor shall be released from
its obligations hereunder; provided, however, that the Loan Parties shall have
delivered to the Purchaser, at least ten (10) Business Days prior to the date of
the proposed release, a written request for release identifying the relevant
Grantor and a description of the sale or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by such Grantor stating that such transaction is in
compliance with the Purchase Agreement and the other Note Documents.

 

(c) In furtherance of this Section 7.15, the Purchaser shall immediately release
any Lien covering any asset that has been disposed of in accordance with the
provisions of the Note Documents. In connection therewith, the Purchaser agrees
to execute and deliver to any Grantor upon such release such UCC termination
statements or amendments, any certificates for terminating the Liens, and such
other documentation as may be necessary or desirable to effect the termination
and release of the Liens on the Collateral, including executing short form
releases of security interests over any Intellectual Property in a form approved
by Grantor in its reasonable discretion, suitable for filing in the USPTO,
Copyright Office, and any other applicable patent, copyright , or trademark
office or agency.

 

SECTION 7.16. All Powers Coupled With Interest.

 

All powers of attorney and other authorizations granted to the Purchaser and any
Persons designated by the Purchaser to any provisions of this Agreement or any
of the other Note Documents shall be deemed coupled with an interest and shall
be irrevocable so long as any of the Obligations remain unpaid or unsatisfied or
the Purchase Agreement has not been terminated.

 

27

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.

 



  Borrower:         FACEBANK GROUP, INC.         By: /s/ John C. Textor   Name:
John C. Textor          Title: Chief Executive Officer          FUBOTV
ACQUISITION CORP.         By: /s/ John C. Textor   Name: John C. Textor         
Title: President         EVOLUTION AI CORPORATION         By: /s/ John C. Textor
  Name: John C. Textor   Title: Chief Executive Officer         PULSE EVOLUTION
CORPORATION         By: /s/ Jordan Fiksenbaum   Name: Jordan Fiksenbaum   Title:
Chief Executive Officer

  

[signature pages continue]

 

 

 

 

  FB LOAN SERIES I, LLC, as the Purchaser         By: /s/ Greg Preis   Name:
Greg Preis   Title: Authorized Signatory

 

 

 

 

EXHIBIT A

 

Financing Statements

 

[see attached]

 

 

 

 

Schedule 1.1

 

Excluded Deposit Accounts

 

 

 

 

Schedule 3.6

 

State of Organization; Location of Inventory, Equipment and Fixtures; Other
Information

 

Grantor   State of Organization/Place of Domicile

 

Legal Name:                              FaceBank Group, Inc.

 

Federal EIN:

 

State Organization No.:

 

Location of Collateral:

 

Mailing address, chief place of business, chief executive office and office
where books and records are kept:



 

 

Florida

     



Legal Name:                              FuboTV Acquisition Corp.

 

Federal EIN:

 

State Organization No.:

 

Location of Collateral:

 

Mailing address, chief place of business, chief executive office and office
where books and records are kept:



 



Delaware

     



Legal Name:                              Evolution AI Corporation

 

Federal EIN:

 

State Organization No.:

 

Location of Collateral:

 

Mailing address, chief place of business, chief executive office and office
where books and records are kept:

 



Florida

     

Legal Name:                              Pulse Evolution Corporation

 

Federal EIN:

 

State Organization No.:

 

Location of Collateral:

 



Mailing address, chief place of business, chief executive office and office
where books and records are kept:





 



Nevada

 

 

 

 

Schedule 3.8

 

Other Collateral

 

 

 

 

Schedule 3.9

 

Deposit Accounts

 

Owner   Financial Institution   Account Number   General Purpose              

 

 

 

 

Schedule 3.10

 

Intellectual Property

 

Copyright Registrations

 

Grantor   Copyright   Country   Registration No.   Registration Date            
     

 

Copyright Applications –

 

Issued Patents –

 

Patent Applications

 

Grantor   Invention   Country   Application No.   Status                  

 

Trademark Registrations

 

Grantor   Trademark   Country   Registration No.   Registration Date            
                                         

 

Trademark Applications

 

Grantor   Trademark   Country   Application No.   Status                        
           

 

 

 

 

Domain Names

 

Intellectual Property owned by Grantors that is the subject of any licensing or
franchise agreement pursuant to which any Grantor is the licensor or franchisor:

 

 

 

 

Schedule 3.12

 

Investment Property; Partnership/LLC Interests; Capital Stock

 

 

 

 

Schedule 3.13

 

Government Contracts

 

 

 

 

Schedule 3.14

 

Vehicles

 

 

 

 

Schedule 3.15

 

Real Property

 

Grantor: Address:

 



 

